DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Application filed 12/15/2020.
The status of the Claims is as follows:
Claims 3, 6, 7, 14-18, 20, 23-25, 27, 29-33, 35 and 36 have been cancelled;
Claims 1, 2, 4, 5, 8-11, 13, 19, 22, 26, 28, 34, 37, and 41 have been amended;
Claims 1, 2, 4, 5, 8-11, 13, 19, 21, 22, 26, 28, 34,  and 37-41 are pending and have been examined. 

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/15/2020, 05/21/2021 and 06/23/2021 was filed after the mailing date of the application on 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed elements must be shown or the feature(s) canceled from the claim(s):  
Fastening apparatuses
Converting Assembly
Order Arrangement Station
Dimensioning Mechanisms
Folding mechanisms
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8-11, 13, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the sidewall" in line 6 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson et al. (US 20130000252; Pettersson) or in an alternate in view of SYTEMA et al. (US 20180050833; Sytema).

Regarding Claim 21 Pettersson discloses a system for packaging one or more items, the system comprising: 
an order arrangement station (Fig. 2A) where the one or more items can be arranged into a stack; 
one or more dimensioning mechanisms (220) configured to determine outer dimensions of the stack; (par 53)
a converting assembly (104) configured to create a box template that when erected forms a box that is custom sized to the dimensions of the stack; (Fig. 1; par 44-46)
a crowder assembly (224) that is configured to hold and maintain the stack in a desired configuration while the box template is at least partially folded around (automatically loaded; par 94) the stack; (par 55-56) Where Pettersson discloses that the box template can be automatically loaded, the Examiner has determined that the crowder assembly of Pettersson has the capability of performing the function of holding and maintaining the stack in a desired configuration while the box template is at least partially folded around the stack. 
one or more folding mechanisms (par 31; 45) configured to fold the box template around the stack; and 
one or more fastening apparatuses (par 92) that are configured to apply one or more fasteners to the box template to secure the box template around the stack in the form of a box.

In the alternative it can be argued that while Pettersson discloses that the box template can be automatically loaded, Pettersson does not expressly disclose that the crowder assembly (224) holds the stack while the box template is at least partially folded around the stack. 

Sytema teaches a dimensioning mechanism (par 47) a converting assembly to create a box (par 30-37) and further teaches partially folding a box template around a stack of one or more items (Figs. 3-6 and 10) providing an automatic packaging system for the purposes of improving the efficiency of the packaging system. (par 14)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the crowder assembly used to automatically load the box template taught by Pettersson to include the ability of the crowder assembly to hold the stack of items while the box template is at least partially folded around the stack as taught by Sytema since par 14 of Sytema suggests that such a modification provides an automatic packaging system for the purposes of improving the efficiency of the packaging system. 

Regarding Claim 39 Pettersson discloses a method for packaging one or more items, the method comprising: 
arranging the one or more items into a stack with a desired configuration; (Fig. 5A) 
determining the outer dimensions of the stack; (par 53)
creating a box template that when erected forms a box that is custom sized to the dimensions of the stack; (Fig. 1; par 44-46)
depositing the stack in a crowder assembly (224) configured to hold and maintain the stack in the desired configuration. (Fig. 5a)

Pettersson discloses that the box template can be automatically loaded, Pettersson does not expressly disclose that the crowder assembly (224) holds the stack while the box template is at least partially folded around the stack and folding the box template around the stack; and securing the box template around the stack in the form of a box.

Sytema teaches a dimensioning mechanism (par 47) a converting assembly to create a box (par 30-37) and further teaches partially folding a box template around a stack of one or more items (Figs. 3-6 and 10) providing an automatic packaging system for the purposes of improving the efficiency of the packaging system. (par 14)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the crowder assembly used to automatically load the box template taught by Pettersson to include the ability of the crowder assembly to hold the stack of items while the box template is at least partially folded around the stack as taught by Sytema since par 14 of Sytema suggests that such a modification provides an automatic packaging system for the purposes of improving the efficiency of the packaging system. 

Regarding Claim 40 the modified invention of Pettersson in view of Sytema teaches the method as described above. Pettersson further discloses  adjusting one or more components of the crowder assembly such that the components of the crowder assembly are positioned around the stack and have dimensions similar to those of the stack. (par 58-59)

Allowable Subject Matter

Claims 1, 2, 4, 5, 8-11, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The Prior Art fails to teach a crowder assembly as claimed, where the front wall assembly includes a variable width front wall as recited in Claim 1. 

Claims  22, 26, 28, 34,  37, 38 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Prior Art fails to teach a crowder assembly as claimed, where the front wall assembly includes a plurality of front wall section as recited in Claim 22 and 28.

The Prior Art fails to teach sequentially withdrawing or retracting components of the crowder assembly away from the stack as the box template is folded around the stack as recited in Claim 41. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

ENGLESON US 2853177: crowder assembly Figs. 1-4
Storm US 4162870: crowder assembly Figs. 5-7
Iwasa US 8646248: crowder assembly Figs. 14-17
Sytema US 20150360801: crowder assembly Fig. 3a

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731